Citation Nr: 0639376	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  95-37 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder 
involving degenerative joint disease and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Chicago, Illinois and Cleveland, Ohio.  In a June 1994 rating 
decision, the Chicago RO determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a low back disorder.  The case was 
subsequently transferred to the Cleveland RO.

In a November 1999 decision, the Board reopened the veteran's 
claim for service connection for a low back disorder and 
remanded the case to the RO for additional development.  The 
Board remanded the case again in October 2003 to obtain 
additional medical evidence. 

In May 2005, the Board granted service connection for 
lumbosacral strain, but denied service connection for 
degenerative joint disease and degenerative disc disease.  
The veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) with regard to 
the issue of a low back disorder involving degenerative joint 
disease and degenerative disc disease.  In August 2006, the 
Court granted a Joint Motion for Partial Remand (Joint 
Motion) and vacated the Board's May 2005 decision as to the 
issues of service connection for a low back disorder 
involving degenerative joint disease and degenerative disc 
disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, it was noted that the veteran was in 
receipt of benefits from the Social Security Administration 
(SSA).  However, his SSA records are not in the claims file.  
VA has a statutory duty to obtain these records.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has also 
held that VA has a duty to acquire both the SSA decision and 
the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In addition, the Joint Motion stated that a September 2004 
medical opinion of Dr. T.M., was not considered.  The Board 
notes that the most recent VA medical report dated in March 
2004 pre-dated Dr. T.M.'s letter; thus, the VA examiner did 
not have the opportunity to review this medical evidence or 
the SSA records which were not contained in the claims file.  
Accordingly, a new medical opinion should be obtained based 
on a review of all of the evidence.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

The examiner who conducted the March 2004 examination should 
be requested to provide an addendum based on this September 
2004 letter of Dr. T.M. as well as any SSA records that are 
forthcoming.  If unavailable, another VA examiner should 
provide the opinion.  The examiner should opine as to whether 
it is more likely than not, less likely than not, or at least 
as likely as not, that a low back disorder involving 
degenerative joint disease and degenerative disc disease is 
related to service.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

2.  Refer the case to the VA examiner who 
conducted the March 2004 examination and 
request that this examiner provide an 
addendum based on a review of the record 
specifically to include the September 2004 
letter of Dr. T.M., as well as any SSA 
records that are forthcoming.  If that VA 
examiner is unavailable, another VA examiner 
should provide the opinion.  The examiner 
should opine as to whether it is more likely 
than not, less likely than not, or at least 
as likely as not, that degenerative joint 
disease of the low back and/or degenerative 
disc disease of the low back, is/are related 
to service.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).



